III113th CONGRESS2d SessionS. RES. 348IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Burr (for himself, Mr. Casey, Mr. Leahy, Mr. Brown, Mrs. Boxer, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing support for the internal rebuilding, resettlement, and reconciliation within Sri Lanka
			 that are necessary to ensure a lasting peace. Whereas May 19, 2013, marks the four-year anniversary of the end of the 26-year conflict between
			 the Liberation Tigers of Tamil Eelam (LTTE) and the Government of Sri
			 Lanka;Whereas the people of Sri Lanka suffered greatly as a result of this conflict, the impact and
			 aftermath of which has been felt especially by women, children, and
			 families;Whereas the Government of Sri Lanka established a Lessons Learnt and Reconciliation Commission (LLRC) to report whether any person, group, or institution directly or indirectly bears
			 responsibility for incidents that occurred between February 2002 and May
			 2009 and to recommend measures to prevent the recurrence of such incidents
			 in the future and promote further national unity and reconciliation among
			 all communities;Whereas the LLRC report was presented to the Sri Lankan Parliament on December 16, 2011, and
			 officially translated into Sinhala and Tamil on August 16, 2012;Whereas the LLRC report acknowledges important events and grievances that have contributed to
			 decades of political violence and war in Sri Lanka and makes constructive
			 recommendations on a wide range of issues, including the need to credibly
			 investigate widespread allegations of extrajudicial killings; enforced
			 disappearances; intentional targeting of civilians and noncombatants;
			 demilitarizing the north and the country as a whole; reaching a political
			 settlement with minority communities on the meaningful decentralization of
			 power; and promoting and protecting the right to freedom of expression for
			 all through the enactment of a right to information law and additional
			 rule of law reforms;Whereas the Government of Sri Lanka developed the National Plan of Action to implement just 82 of
			 the 285 recommendations of the LLRC in August 2011, and although the
			 Government of Sri Lanka has made some progress on rehabilitation,
			 resettlement of displaced persons, and improvements of infrastructure in
			 the North and East, there are still many issues of major concern;Whereas the Government of Sri Lanka has yet to reasonably address issues of reconciliation and
			 accountability through internal processes;Whereas the Department of State’s 2012 Human Rights Report on Sri Lanka outlines ongoing concerns
			 regarding landownership and property restitution, particularly in the
			 Jaffna Peninsula, where large numbers of persons have not received
			 restitution for land that remains part of government high security zones,
			 and while citizens generally were able to travel almost anywhere in the
			 island, there continues to be police and military checkpoints in the
			 north, and defacto high-security zones and other areas remained off limits
			 to citizens;Whereas the Government of Sri Lanka has not taken tangible steps toward demilitarization of
			 civilian functions, particularly in the North and East, and continued
			 military presence on private lands in the North is preventing the
			 resettlement of internally displaced persons who desire a return to
			 peaceful life;Whereas the Department of State’s 2012 Human Rights Report on Sri Lanka also includes reports of
			 serious human rights violations such as unlawful killings by security
			 forces and government-allied paramilitary groups, often in predominantly
			 Tamil areas; torture and abuse of detainees by police and security forces;
			 and arbitrary arrest and detention by authorities;Whereas the United Nations Human Rights Council (UNHRC) resolution supported by the United States
			 and adopted by the UNHRC on March 21, 2013, expresses concern at the
			 continuing reports of violations of human rights in Sri Lanka, including
			 enforced disappearances, extrajudicial killings, torture, and violations
			 of
			 the rights to freedom of expression, association, and peaceful assembly,
			 as
			 well as intimidation of and reprisals against human rights defenders,
			 members of civil society and journalists, threats to judicial independence
			 and the rule of law, and discrimination on the basis of religion or
			 belief;Whereas the Government of Sri Lanka expressed its commitment to addressing the needs of all ethnic
			 groups and has recognized, in the past, the necessity of a political
			 settlement and reconciliation for a peaceful and just society; andWhereas tangible progress on domestic and international investigations into reports of war crimes,
			 crimes against humanity, and other human rights violations during and
			 after the conflict and promoting reconciliation would facilitate enhanced
			 United States engagement and investment in Sri Lanka: Now, therefore, be
			 itThat the Senate—(1)commends  the representatives of the United States on their leadership on United Nations Human
			 Rights Council Resolution (UNHRC) 22/1, adopted by the UNHRC on March 21,
			 2013, which promotes reconciliation and accountability in Sri Lanka;(2)calls on the United States and the international community to establish an independent
			 international accountability mechanism to evaluate reports of war crimes,
			 crimes against humanity, and other human rights violations committed by
			 both sides during and after the war in Sri Lanka;(3)urges the Government of Sri Lanka to allow unimpeded access for media, international aid agencies,
			 and human rights groups into all regions of the country, as well as to
			 detention sites that may hold political and war prisoners;(4)urges the Government of Sri Lanka to end its media restrictions, including the obstacles to the
			 flow of information in the North and East, and bring to justice those
			 responsible for attacks on journalists and newspaper offices; and(5)calls upon the President to develop a comprehensive policy towards Sri Lanka that reflects United
			 States interests, including respect for human rights, democracy and the
			 rule of law, economic interests, and security interests.